Citation Nr: 0947531	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-29 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tooth loss and jaw 
bone loss, as secondary to Type II diabetes mellitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to 
April 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2005 rating decision in which the RO, inter alia, 
denied service connection for tooth loss and jaw bone loss, 
as secondary to Type II diabetes mellitus, and for tinnitus.  
The Veteran filed a notice of disagreement (NOD) in June 
2005.  The RO issued a statement of the case (SOC) in August 
2006.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in September 2006.  

In April 2008, the RO issued a supplemental statement of the 
case (SSOC) reflecting the continued denial of the claims.

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
requested, and the undersigned granted, a 60-day abeyance 
period for submission of additional evidence in support of 
the claims.  To date, no additional evidence has been 
received. 

The Board's decision addressing Veteran's claim for service 
connection for tinnitus, is set forth below.  The claim for 
service connection for tooth loss and jaw bone loss, as 
secondary to Type II diabetes mellitus, is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is warranted.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The  Veteran's service treatment records are unavailable; 
however,  VA has conceded the Veteran's  in- service noise 
exposure.

3.  Although the Veteran is competent to assert that he has 
had ringing in his ears (tinnitus), the first clinical 
evidence reflecting complaints of tinnitus was many years 
after service, and the only competent opinion on the nexus 
question does not support a finding that there exists a 
medical relationship between current tinnitus and service, to 
include any noise exposure therein.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO.  
Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The May 
2005 RO rating decision reflects the initial adjudication of 
the claim after issuance of that letter.  While this letter 
did not specifically provided the appellant with notification 
regarding what information and evidence was needed to 
substantiate a claim for service connection, written 
statements by and on behalf of the appellant clearly indicate 
an awareness of the requirements to warrant entitlement to 
service connection.  The Veteran has thus demonstrated an 
awareness of what is needed to substantiate his claim for 
service connection.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  Consequently, any error in this regard was 
cured by actual knowledge on the part of the claimant.  Id. 

The Board notes that in a November 2008 post-rating letter 
the RO notified the Veteran regarding the assignment of 
disability ratings and effective dates.  However, the timing 
of this notice-after the last adjudication of the claim-is  
not shown to prejudice the Veteran.  Because the Board's 
decision herein denies the claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
personnel records, VA treatment records, and the reports of a 
July 2004 VA examination.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
June 2009 hearing, along with various written statements 
provided by the Veteran and by his representative, on his 
behalf.  

The Board also finds that no additional RO action to further 
develop the record in connection with this claim is 
warranted.  In this regard, the Board notes that the 
Veteran's service treatment records are not currently 
associated with the Veteran's claims file.  However, as will 
be discussed below, the claim for service connection for 
tinnitus is being denied because there is no medical evidence 
of a nexus between tinnitus and the Veteran's service.  In-
service noise exposure has been conceded in this analysis and 
the July 2004 VA examiner indicated that he reviewed service 
treatment records that included hearing tests performed at 
the time of enlistment and at the time of separation which 
showed normal hearing thresholds bilaterally.  The Board also 
notes that the RO attempted to obtain the Veteran's service 
treatment records that had been lost.  However, in December 
2007, the National Personnel Records Center (NPRC) informed 
the RO that all available service treatment records were 
previously furnished and that no additional service treatment 
records were on file.  Under these circumstances, the Board 
finds that the RO has fulfilled its duty to assist the 
Veteran, to the extent possible, and that no further action 
in this regard is warranted.  

Finally, as regards any assertions by the Veteran's 
representative that further medical examination and opinion 
may be warranted in this case (see transcript of June 2009 
hearing), as explained in more detail below, the Board finds 
that the medical evidence currently of record provides a 
sufficient basis for adjudication of this claim, and that no 
further medical examination or opinion in connection with the 
claim is required.  See U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim herein decided, at this 
juncture.  See See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006);  (rejecting the argument that the Board lacks 
authority to consider harmless error ).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied. 

The Board notes that it appears that the Veteran's service 
treatment records are not available for review.  The Board is 
aware that in such cases, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The Board notes that, while, in presenting the claim for 
service connection, the Veteran has complained of ringing in 
his ears.  The Board notes that the Veteran is competent to 
testify as to observable symptoms such as ringing in his 
ears, and, tinnitus is the type of is the type of disorder 
associated with symptoms capable of lay observation.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995)).  A diagnosis of tinnitus 
is also  reflected, in the report of the July 2004 VA 
examination. Notwithstanding the diagnosis of tinnitus, 
however, the claim must be denied on the basis of medical 
nexus to service.   The  Veteran asserts that his exposure to 
loud noise while in service has caused the claimed tinnitus.  
Specifically, he asserts in-service noise exposure while 
serving in the Republic of Vietnam as he was exposed to 
artillery, engines, gunfire and helicopters.  The Veteran 
reported that he did not use hearing protection devices 
during his military service.  Thus, although there is no 
objective evidence to support a specific incident of acoustic 
trauma in service, the Board accepts the Veteran's assertions 
of in- service noise exposure as credible and consistent with 
the circumstances of his service.  See 38 U.S.C.A. § 1154. 

However, the record simply fails to establish that current 
tinnitus is medically related to any incident of service, to 
include noise exposure therein.. 

As noted by a  July 2004 VA examiner,  service treatment 
records were silent as to complaints, findings, or diagnosis 
pertaining to tinnitus.  There also is no documented evidence 
of tinnitus  for many years after service discharge.  

During the  June 2009 Board hearing, the Veteran testified  
that his tinnitus began in service after a grenade detonated 
near him.  The Veteran's assertion regarding the onset date 
of his tinnitus, made during the June 2009 hearing, suggests 
continuity of symptomatology since service.  While he is 
competent to report  continuity of symptomatology, as with 
other evidence, the Board may assess the credibility and 
probative value of theses assertions.    See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1992). 

In this case, the Board finds that the Veteran's report of 
the onset date of tinnitus is not consistent with the record, 
to service treatment records that included hearing tests 
performed at the time of enlistment and at the time of 
separation which showed normal hearing thresholds bilaterally 
and do not reflect any complaints of tinnitus.   

Moreover, despite the Veterans report of a longstanding 
history of tinnitus, the first indicia of  tinnitus is 
reflectedf in the July 2004 VA audiological evaluation 
report.    Therefore, there is simply no documented medical 
evidence of tinnitus until over 34 years after service.  The 
Board points out that passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that tenfs to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, the only opinion addressing the etiology of the 
Veteran's tinnitus weighs against the claim.  The July 2004 
VA examiner reviewed the Veteran's complaints and description 
of noise exposure, both during and after service, and the 
medical evidence in the claims file.  However, after 
examining the Veteran, the examiner concluded that the 
Veteran's tinnitus could not be related to a hearing loss 
acquired during active military service.  This opinion-which 
clearly does not  constitutes the only competent opinion to 
address the relationship between the Veteran's current 
tinnitus and service.  

The Board notes that the contention of the Veteran and his 
representativethat the Veteran's recent grant of service 
connection for posttraumatic stress disorder (PTSD) entitles 
the Veteran to make a statement about the origin of his 
tinnitus under 38 U.S.C.A. § 1154(b).  For injuries that are 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  See Collette v. Brown, 82 F.3d 
389 (1996).  VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2009); see generally Peters v. Brown, 6 
Vet. App. 540, 543 (1994).  However, the reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service, both of which generally require  medical or other 
competent evidence.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

As indicated, the July 2004 VA examiner's opinion provides 
the only probative and dispositive evidence on the nexus 
question, based as it was, on consideration of the Veteran's 
documented medical history and assertions.  Significantly,  
neither the Veteran nor his representative has identified, 
presented, or alluded to the existence of a contrary, 
competent opinion-i.e., one that, in fact, establishes a 
relationship between tinnitus and service. 

As a final point, the Board emphasizes that as for any direct 
assertions by the Veteran and his representative that there 
exists a medical nexus between current tinnitus and service, 
such evidence does not provide a basis for allowance of the 
claim.  The matter on which this claim turns is a  matter 
within the province of trained professionals. See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons  not 
shown to possess  appropriate training and expertise, neither 
the Veteran nor his representative is competent to provide a 
probative (persuasive) opinion on the medical etiology 
question matter upon which this claim turns.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.

For all the foregoing reasons, the claim for service 
connection for tinnitus must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

Service connection for tinnitus is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for tooth loss and 
jaw bone loss, as secondary to Type II diabetes mellitus,  is 
warranted.

The record reflects that there are outstanding pertinent 
medical records.  During  his June 2009 hearing, the Veteran 
testified that he had received VA dental treatment the 
previous day at the Portland VA Medical Center (VAMC).  
During  the hearing, the Veteran's representative reported 
that a progress note from the Veteran's dental treatment the 
day before would note extensive bone loss that would be 
linked to the Veteran's diabetes.  The last records 
associated with the claims file from the Portland VAMC are 
from April 2009.

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  In light of the Veteran's and his 
representative's testimony regarding recent VA treatment, the 
RO must obtain all records of pertinent treatment from the 
Portland VAMC since April 2009, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the Veteran to submit all evidence in his 
possession, and ensure that its notice meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)---
particularly, as regards assignment of disability ratings and 
effective dates.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should obtain all records of 
dental evaluations and/or treatment for 
the Veteran from the Portland, Oregon 
VAMC, since April 2009.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the Veteran 
and his representative a VCAA-compliant 
notice letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  

The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
(cited to above).

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

3.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for tooth loss and jaw 
bone loss, as secondary to Type II 
diabetes mellitus, in light of all 
pertinent evidence and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


